Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161161                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ELIJAH WOODY,                                                                                       Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161161
                                                                   COA: 346182
                                                                   Wayne CC: 16-014130-NF
  AUTO CLUB INSURANCE ASSOCIATION,
  a/k/a AAA OF MICHIGAN,
             Defendant-Appellee.

  ______________________________________/

        On order of the Court, the application for leave to appeal the February 11, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2020
           a1116
                                                                              Clerk